Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority to 62/724,663 filed on August 30, 2018 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on September 9, 2019 has been considered by the Examiner.
Claim Objections
Claim 10 is objected to because of the following informalities: the term “Claim9” in line 1 should be changed to “Claim 9”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "said toasted bun pickup station" in line 2.  There is insufficient antecedent basis for this limitation in the claim
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naramura (US Pat. 5,562,183) (new cited).
Regarding claim 1, Naramura discloses a food material conveying mechanism, comprising: a plurality of bun storage tubes (14) for storing a plurality of buns (H and C); a bun pusher mechanism (16) operatively associated with a particular one of the plurality of bun storage tubes for discharging a bun from the particular one of the plurality of buns storage tubes (Col. 7, Lines 23-45); at least one toaster appliance for receiving bun segments discharged from said particular one of said plurality of bun storage tubes and for toasting the bun segments discharged from said particular one of said plurality of bun storage tubes (toasting position 35 and 36; Col. 8, Lines 24-36); 
Regarding claim 2, Naramura discloses the plurality of bun storage tubes (14) are disposed upon a carousel or endless conveyor such that the particular one of the plurality of bun storage tubes are moved to a predetermined bun discharge location defined upon the carousel or endless conveyor (bun magazines 14 are disposed upon a carousel  comprises of upper and lower holding plates 25, 26 and rotary shaft 25, the carousel being operable  to move bun magazines 14 to a predetermines bun discharge location at dispensing position 22; Fig. 5-8; Col. 7, Lines 38-42).
Regarding claim 22, Naramura discloses a programmable logic controller (PLC) (CPU 100) operatively connected from a point-of-sale location to the system so as to control all movable components of the system such that the system produces toasted buns in compliance with an order inputted into the system from the point-of-sale location (Fig. 1 and 5-8;CPU 100 operatively connected to the point-of-sale location to the system by transmitting the customer order to the machine and see how the CPU 100  automatically controls the system for producing the customer order; Col. 5, Lines 19-21, “In response to a command from CPU 100, one or more sauces necessary for a specific ordered item are discharged onto the toasted heel H of the unfinished sandwich”; Col. 6, Lines 43-44, “The order display board is updated by CPU 100 in response to the input by the operator”; Col. 6, Lines 37-44, “this input system (not shown) enables the operator to signal PU 100 via an input panel”; Col. 2, Lines 17-22, “The mechanism is .
Claim(s) 1, 6 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moma et al. (US Pub. 2016/0183728) (new cited).
Regarding claim 1, Naramura discloses a system and method for dispensing, slicing, buttering, and toasting bread, comprising: a plurality of bun storage tubes (hopper 120) for storing a plurality of buns; a bun pusher mechanism (piston 130) operatively associated with a particular one of the plurality of bun storage tubes for discharging a bun from the particular one of the plurality of buns storage tubes (Par. 34); at least one toaster appliance (320) for receiving bun segments discharged from said particular one of said plurality of bun storage tubes and for toasting the bun segments discharged from said particular one of said plurality of bun storage tubes (Par. 102); and a conveyor system for conveying the bun segments  discharged from said particular one of said plurality of bun storage tubes to said at least one toaster appliance (Paddle 311, 322-324; Par. 102) (Fig. 1-8).
Regarding claim 6, Naramura discloses a bun separator (200) comprises a housing having at least two housing sections for respectively accommodating heel and crown segments of a bun (Fig. 5-8).
Regarding claim 17, Naramura discloses at least one toaster mechanism (320) comprises a gate mechanism (357) disposed within a bottom portion of the at least one toaster mechanism for releasing toasted segments of a bun onto a conveyor system (Fig. 8).
Regarding claim 18, Naramura discloses the conveyor system conveying toasted bun segments from the at least one toaster appliance to a toasted bun pickup station (Fig. 8; Par. 72, “Once a bun is sliced, the slicing mechanism can be dispense the sliced bun into a butter stage 310 and/or into a toast stage 320 before condiments, topping …).
Allowable Subject Matter
Claims 3-5 and 7-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Applicant is respectfully requested to provide a location within the disclosure to support any amendments. See MPEP § 714.02 and § 2163.06 ("Applicant should specifically point out the support for any amendments made to the claims.").

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/4/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761